DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening Prosecution
In view of the Appeal Brief filed 12/18/2020, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office Action is a non-final) or a reply under 37 CFR 1.113 (if this action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794                                                                                                                                                                                                        

Claim Interpretation
Claim limitations “at least one first transmission means” and “a second transmission means” in claims 32 and 34-35 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as previously discussed on p. 2-3 in the Office Action dated 1/3/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-38 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 32 requires moving the cover from one of the plurality of stations to another allows monitoring the other station (emphasis added). There is no support in the Specification that moving of the cover allows a general ‘monitoring’, as this connotation incorporates additional limitations of the cover not necessarily supported. may allow the sensor system to function similarly or identically at the other station, pending support from Applicant on record that this is the case.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “the measured property”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the source".  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 requires ‘an external source’, and then requires a signal originating from the source to the substrate’. It unclear as to whether ‘the source’ is intended to refer to the ‘external source’ or another ‘source’ such as a source placed at an inner side or an outer side of the cover (as required by respective claims 33 and 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 32-33 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2015/0348773) in view of Davenport (US Patent No. 6,103,069) and Tsai et al (US 2006/0081459).
With respect to claim 32, Zhu discloses in fig. 4 a configurable sputtering system (i.e. cluster tool) [401] for sputtering multilayer coatings onto a substrate [201], the configurable sputtering system comprising a plurality of stations (i.e. processing chambers) [466]-[472] each being a processing chamber shown in fig. 5 (para 0033-0034), with fig. 5 depicting the processing chamber (i.e. station) [500] for each of the stations [466]-[472], the station [500] having a top with an aperture (i.e. top opening) that is covered by the target [503] that deposits onto the substrate [201] beneath (para 0034 and 0042-0043).
However Zhu is limited in that while the target for each station needs to be replaced at some point after use, a cover attached to each target being removable to replace each target is not specifically suggested.
Davenport depicts in fig. 1 a processing chamber (i.e. station) [20] comprising a target [22] depositing onto a substrate [12] beneath (col. 2, lines 1-7), similar to the station [500] in fig. 5 of Zhu. Davenport further teaches that figs. 2-6 show a simplified view of fig. 1 (col. 4, lines 6-8), wherein figs. 2-6 depict processing chamber (i.e. station) [50] comprising a target [56] attached to a lid (i.e. cover) [55] that covers an aperture (i.e. top opening), wherein the cover [55] is detachably attachable from the aperture to 
It would have been obvious to one of ordinary skill in the art to incorporate the cover (i.e. lid) of Davenport to attach to the target of Zhu to gain the advantage of reducing an amount of time required for drawing vacuum by preserving vacuum in one portion of the station while allowing maintenance of the target in another portion of the station.
However the combination of references Zhu and Davenport is further limited in that a sensor system being with the cover is not suggested.
Tsai teaches in fig. 5 a process chamber (i.e. station) [106] comprising a target [20] depositing onto a substrate [104] beneath (para 0043-0044), similar to the station [500] in fig. 5 of Zhu. Tsai further teaches in fig. 5 a target erosion monitoring system (i.e. sensor system) [42], with fig. 4 depicting the sensor system [42] comprises sensors [58],[59] mounted to the target [20] providing continuous monitoring of an erosion extent of a sputter surface [22] of the target [20] (para 0013-0014 and 0038-0043). The Examiner takes the following position with respect to the sensor system [42] and sensors [58],[59] of Tsai allowing for determining a property of a coating:
The target [20] is eroded when used to sputter deposit onto the substrate [104] (para 0004), meaning target erosion is inversely proportional to 
Tsai further teaches the sensors [58],[59] continuously detect and measure the signal of target erosion which is then transferred or transmitted to a controller (para 0013-0014, 0038, and 0041-0042). Tsai cites the advantages of the sensor system [42] as improving target usage in addition to reducing waste and contamination of substrates (para 0005 and 0042).
It would have been obvious to one of ordinary skill in the art to incorporate the sensor system taught by Tsai into each station of the combination of references to gain the advantage of improving target usage in addition to reducing waste and contamination of substrates by continuously detecting and measuring target erosion, 
In summary, the combination of references Zhu, Davenport, and Tsai teaches the following: Zhu teaching in fig. 4 a plurality of stations (i.e. sputter deposition chambers) [466]-[472] having a structure taught in fig. 5 for depositing a partial stack of a multilayer film with each station [466]-[472] having an aperture at top that is closed via target; Davenport teaches in figs. 2-6 to have each target attached to a cover that is detachably attachable so as to be fully capable of being moved between the other similarly structured sputter deposition chambers (i.e. stations) [466]-[472] of Zhu to cover respective apertures at a time while also allowing for continuous monitoring or measuring at each sputter deposition chamber via a sensor system [42] of Tsai having sensors attached to the cover by the target. Therefore each station [466]-[472] is fully capable of having the detachably attachable cover with the sensor system allowing for determining a property (i.e. coating thickness and/or deposition rate of coating) of the partial stack of the multilayer film.
With respect to claim 33, Tsai further teaches a source (i.e. coils or probes) placed at an inner side of the target in each of sensors [58],[59] (para 0038 and 0040), and thus the source is also at an inner side of the cover taught by Davenport. The source of each of sensors [58],[59] generates a source signal (i.e. induced eddy currents, magnetic fields, current, amplitude, and/or voltage) having a predetermined characteristic (para 0038 and 0040).
With respect to claims 34 and 35, Tsai further teaches a source (i.e. coils or probes) mounted to the target [20] or to a backing plate attached to the target [20] for 
With respect to claim 36, Tsai further teaches the sensor system [42] further comprises an optical sensor [32] in combination with the sensors [58],[59] (figs. 2A-2B; para 0030 and 0042), the optical sensor [32] comprising a laser source [35] a detector 
With respect to claim 37, Tsai further teaches the sensors [58],[59] are mounted (i.e. fixed) to the target (para 0013-0014).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2015/0348773), Davenport (US Patent No. 6,103,069), and Tsai et al (US 2006/0081459) as applied to claim 32 above, and further in view of Buller et al (US 2014/0186975).
With respect to claim 38, the combination of references Zhu, Davenport, and Tsai is cited as discussed for claim 32. However the combination of references is limited in that while the cover comprises at least one sensor [58],[59] located about the target (Tsai para 0038-0041), the cover having the at least one sensor located on at least one rail is not suggested.
Buller teaches in fig. 2 a sensor system [208] comprising at least one sensor [208a],[208b] with one sensor [208a] located at a top (i.e. cover) of a configurable sputtering system [201] (para 0027-0028), with fig. 3C depicting at least one sensor [210] arranged along a line, with fig. 3B depicting the line as a rail or track to allow data to be obtained along multiple points (para 0029-0030).
It would have been obvious to one of ordinary skill in the art to mount the at least one sensor of the combination of references a rail as taught by Buller to gain the advantages of obtaining multiple points of data on the target.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Petrach (US 2006/0260938) in view of Davenport (US Patent No. 6,103,069), Ohno et al (US Patent No. 4,975,168) and Buller et al (US 2014/0186975).
With respect to claim 56, Petrach discloses in fig. 2 a configurable sputtering system (i.e. process module) [106] for sputtering multilayer coatings onto a substrate, the configurable sputtering system comprising a plurality of stations (i.e. sputtering compartments) [A]-[D] each having a target (para 0013-0014), with figs. 2 and 5A depicting each station [A]-[D] has a top with an aperture that is covered with a cover that is attached with the target that deposits onto the substrate beneath (para 0016, 0033, and 0059). Fig. 5A further depicts the cover [514] with attached target is detachably attachable from the top via lift hoist [908] to be moved to another location (para 0059 and 0062), rendering the cover with attached target fully capable of being moved between each aperture of each of stations [A]-[D] in fig. 12.
However Petrach is limited in that while each of stations [A]-[D] is vented to atmosphere when the cover [512] is detached from each of stations [A]-[D], a vacuum pump with the cover [512] is not specifically suggested.
Davenport depicts in figs. 2-6 a sputter chamber (i.e. station) [50] (col. 4, lines 6-9), with the figs. 2-6 depicting the station [50] has a lid (i.e. cover) [55] comprising both a target [56] and a vacuum pump via valve [72], wherein the cover [55] covers an aperture (i.e. top opening) and is detachably attachable from the aperture to cover the aperture while also being fully capable of being moved to another sputter chamber (col. 5, lines 8-67; col. 6, lines 1-67; col. 7, lines 1-3). Davenport cites the advantage of the cover with vacuum pump as reducing an amount of time required for drawing vacuum when 
It would have been obvious to one of ordinary skill in the art to incorporate the valve with vacuum pump of Davenport into the cover of Petrach to gain the advantage of reducing an amount of time required for drawing vacuum when components require maintenance.
However the combination of references Petrach and Davenport is further limited in that a sensor system attached to the cover is not suggested.
Ohno teaches in fig. 8 a cover (i.e. top) for a configurable measuring system of a configurable sputtering system fully capable of sputtering multilayer coatings on a substrate (abstract; col. 8, lines 21-48; col. 11, lines 40-44), similar to the configurable  similar to the configurable sputtering system in fig. 2 of Petrach. Fig. 8 depicts a top (i.e. cover) comprising a sensor system [13],[101],[102],[201],[202], wherein sensor system [13],[101],[102],[201],[202] is fully capable of allowing to determine a property of a partial stack of the multilayer coating on the substrate [20] (col. 2, lines 63-68; col. 3, lines 1-15; col. 5, lines 30-43; col. 8, lines 42-68; col. 9, lines 1-11), and wherein the sensor system [13],[101],[102],[201],[202] comprises at least one sensor [13],[202] attached to the cover and capable of detecting or measuring a signal representative of the property of the partial stack and comprising at least one transmission means for transferring or transmitting the detected signal or measured property to a control unit [16],[203] (col. 5, lines 30-62; col. 8, lines 42-68; col. 9, lines 23; col. 11, lines 30-39). Ohno cites the advantage of the sensor system as film thickness being formed is 
It would have been obvious to one of ordinary skill in the art to incorporate the sensor system and the at least one sensor of Ohno into the combination of references to gain the advantages of maintaining constant film formation rate on plural substrates.
However the combination of references Petrach, Davenport, and Ohno is further limited in that the cover comprising at least one rail with the at least one sensor movable along the at least one rail is not suggested.
Buller teaches in fig. 2 a sensor system [208] comprising at least one sensor [208a],[208b] with one sensor [208a] located at a top (i.e. cover) of a configurable sputtering system (para 0027-0028), similar to the configurable sputtering system in fig. 2 of Petrach. Fig. 3C depicts at least one sensor [210] arranged on moveable stages along a line, with fig. 3B depicting the line as a rail or track to allow movement for the movable stages to allow data to be obtained along multiple points of coated substrates (para 0029-0030).
It would have been obvious to one of ordinary skill in the art to mount the at least one sensor of the combination of references on moveable stages along a rail as taught by Buller to gain the advantages of obtaining multiple points of data throughout the coated substrate.
In summary, the combination of references Petrach, Davenport, Ohno, and Buller has Petrach teaching in fig. 2 a plurality of stations (i.e. sputter modules) [A]-[D] of a similar structure for depositing a partial stack of a multilayer film with each .
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2015/0348773), Davenport (US Patent No. 6,103,069), Tsai et al (US 2006/0081459) and Buller et al (US 2014/0186975).
With respect to claim 56, Zhu discloses in fig. 4 a configurable sputtering system (i.e. cluster tool) [401] for sputtering multilayer coatings onto a substrate [201], the configurable sputtering system comprising a plurality of stations (i.e. processing chambers) [466]-[472] each being a processing chamber shown in fig. 5 (para 0033-0034), with fig. 5 depicting the processing chamber (i.e. station) [500] for each of the stations [466]-[472], the station [500] having a top with an aperture (i.e. top opening) that is covered by the target [503] that deposits onto the substrate [201] beneath (para 0034 and 0042-0043).
However Zhu is limited in that while the target for each station needs to be replaced at some point after use, a cover attached to each target being removable to replace each target is not specifically suggested.
Davenport depicts in fig. 1 a processing chamber (i.e. station) [20] comprising a target [22] depositing onto a substrate [12] beneath (col. 2, lines 1-7), similar to the 
It would have been obvious to one of ordinary skill in the art to incorporate the cover (i.e. lid) of Davenport to attach to the target of Zhu to gain the advantage of reducing an amount of time required for drawing vacuum by preserving vacuum in one portion of the station while allowing maintenance of the target in another portion of the station.
However the combination of references Zhu and Davenport is further limited in that a sensor system being with the cover is not suggested.
Tsai teaches in fig. 5 a process chamber (i.e. station) [106] comprising a target [20] depositing onto a substrate [104] beneath (para 0043-0044), similar to the station [500] in fig. 5 of Zhu. Tsai further teaches in fig. 5 a target erosion monitoring system (i.e. sensor system) [42], with fig. 4 depicting the sensor system [42] comprises sensors [58],[59] mounted to the target [20] providing continuous monitoring of an erosion extent 
The target [20] is eroded when used to sputter deposit onto the substrate [104] (para 0004), meaning target erosion is inversely proportional to deposition on the substrate from the sputter deposit; the sensor system [42] monitors this target erosion. Since the sensors [58],[59] (of sensor system [42]) allow for the continuous monitoring (i.e. detecting and/or measuring) of the target erosion (para 0013-0014, 0038, and 0041), these sensors [58],[59] also then allow for determining an amount of material from the target erosion that has then deposited or coated onto the substrate [104] in addition to a rate of target erosion (or deposition rate onto the substrate [104]). Thus the sensor system [42] knowing the target erosion allows for determining a property of the amount of material (i.e. coating thickness) that has coated the substrate [104] or deposition rate of coating onto the substrate [104] based on this target erosion, especially since the sensor system [42] via sensors [58],[59] continuously detects and measures a signal of the target erosion that is representative of this property.
Tsai further teaches the sensors [58],[59] continuously detect and measure the signal of target erosion which is then transferred or transmitted to a controller (para 0013-0014, 0038, and 0041-0042). Tsai cites the advantages of the sensor system [42] as 
It would have been obvious to one of ordinary skill in the art to incorporate the sensor system taught by Tsai into each station of the combination of references to gain the advantage of improving target usage in addition to reducing waste and contamination of substrates by continuously detecting and measuring target erosion, and thus also allowing to determine a coating thickness and/or deposition rate of coating onto the substrate based on the target erosion.
However the combination of references Zhu, Davenport, and Tsai is further limited in that while the cover comprises at least one sensor [58],[59] located about the target (Tsai para 0038-0041), the cover having the at least one sensor located on at least one rail is not suggested.
Buller teaches in fig. 2 a sensor system [208] comprising at least one sensor [208a],[208b] with one sensor [208a] located at a top (i.e. cover) of a configurable sputtering system [201] (para 0027-0028), with fig. 3C depicting at least one sensor [210] arranged along a line, with fig. 3B depicting the line as a rail or track to allow data to be obtained along multiple points (para 0029-0030).
It would have been obvious to one of ordinary skill in the art to mount the at least one sensor of the combination of references a rail as taught by Buller to gain the advantages of obtaining multiple points of data on the target.
In summary, the combination of references Zhu, Davenport, Tsai, and Buller teaches the following: Zhu teaching in fig. 4 a plurality of stations (i.e. sputter deposition chambers) [466]-[472] having a structure taught in fig. 5 for depositing a .
Claims 36 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2015/0348773), (US Patent No. 6,103,069), and Tsai et al (US 2006/0081459) as applied to claims 32 and 33 above, and further in view of Sun (US Patent No. 5,940,175).
With respect to claims 36 and 57, the combination of references Zhu, Davenport, and Tsai is cited as discussed for claims 32 and 33. However the combination of references is limited in that while Tsai teaches other sensors are usable to detect and/or monitor target thickness (para 0058), the at least one sensor including an integrating sphere is not specifically suggested.
Sun teaches an inspection system (i.e. sensor system) for inspecting products in a PVD or sputter deposition chamber having a flat reflective surface (similar to a target surface) (abstract; col. 1, lines 5-11; col. 3, lines 40-51), wherein figs. 4 and 7 depict the sensor system comprising a sensor [36] including an integrating sphere that evenly 
It would have been obvious to one of ordinary skill in the art to include the integrating sphere as taught by Sun with the at least one sensor of the combination of references to yield the predictable result of measuring thickness of a target.

Response to Arguments
Applicant’s Arguments on p. 7-24 of Brief filed 12/18/2020 are addressed below.

112 Rejections
On p. 7-8, Applicant argues that there is support in the Specification for ‘monitoring’ and points to specific paragraphs and limitations contained therein. However the limitations upon which Applicant relies (e.g. on p. 9, polarized measurements, mechanical, magnetic, thermal, and/or electrical measuring systems, or combinations thereof, or feedback systems for target power or gas pressure of chamber) are not recited in the rejected claims.  Although the claims are interpreted in light of the Specification, limitations from the Specification are not read into the claims when a general ‘monitoring’ is claimed. 

103 Rejections
Applicant’s arguments on p. 10-24 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejections.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,153,143 being relevant for teaching a sensor system comprising at least one sensor in a cover attached to a sputter target, the at least one sensor allowing for determining of a property such as a deposited film thickness on a substrate and sending a signal based on the property via a transmission means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794               

/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794